APPENDIX X

          Agency Code 12000   Contract No. C-017720 Period 4/1/05 – 9/30/05  
Funding Amount for Period Based on approved capitation rates

This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through
The New York State Department of Health, having its principal office at Corning
Tower, Room 2001, Empire State Plaza, Albany, NY 12237, (hereinafter referred to
as the STATE), and WellCare of New
York, Inc., (hereinafter referred to as the CONTRACTOR), to modify Contract
Number C017720 by substituting the attached Appendix L Approved Capitation
Payment Rates for the FHPlus Program. The effective date of these modifications
is April 1, 2005.

All other provisions of said AGREEMENT shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.

             
CONTRACTOR SIGNATURE
      STATE AGENCY SIGNATURE  

 
           
By:
  _/s/ Todd S. Farha        By:   _/s/ Donna Frescatore     
 
           

     Todd S. Farha     Donna Frescatore      

Printed Name Printed Name

Title: _President and CEO     Title:      Deputy Director, OMC     

         
Date:
       July 1, 2005        Date:     July 25, 2005     
 
       
 
       
 
      State Agency Certification:

In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.

                 
STATE OF FLORIDA
    )                 )SS.:

County of Hillsborough
    )          
 
               

On the _1st      day of      July       20     05     , before me personally
appeared      Todd S. Farha     , to me known, who being by me duly sworn, did
depose
and say that he resides at      Tampa, Florida      ,
that he is the _President and CEO     of _WellCare of New York, Inc.     , the
corporation described herein which executed the foregoing instrument; and that
he signed his
name thereto by order of the board of directors of said corporation.

(Notary) Kathleen R. Casey

         
STATE COMPTROLLER’S SIGNATURE
  Title:   _for the State Comptroller     
 
       
 
       
     /s/Maryann Yurbon     
  Date:   _August 18, 2005     
 
       

1

Appendix L

Family Health Plus

Approved Capitation Payment Rates

for the FHPlus Program

FHPlus
Appendix X
April 1, 2005WELLCARE OF NEW YORK, INC.

Family Health Plus Rates
Effective April 1, 2005
Optional
benefits covered

                                                 
 
                                  Family   Dental
 
                                  Planning   —
 
  Adults with   Adults without   Adults without                        
County
  Children 19 - 64   Children 19 - 29   Children 30 - 64   Maternity Kick      
         
 
                                               
ALBANY
  $ 249.08   $ 306.31   $ 358.88   $ 4,661.82   Yes
  Yes

 
                                               
COLUMBIA
  $ 274.42   $ 304.61   $ 424.11   $ 4,661.82   Yes
  Yes

 
                                               
DUTCHESS
  $ 223.77   $ 273.11   $ 335.15   $ 4,661.82   Yes
  Yes

 
                                               
GREENE
  $ 274.42   $ 304.61   $ 424.11   $ 4,661.82   Yes
  Yes

 
                                               
ORANGE
  $ 223.77   $ 273.11   $ 335.15   $ 4,661.82   Yes
  Yes

 
                                               
RENSSELAER
  $ 249.08   $ 306.31   $ 358.88   $ 4,661.82   Yes
  Yes

 
                                               
ROCKLAND
  $ 253.14   $ 303.06   $ 328.52   $ 4,661.82   Yes
  Yes

 
                                               
ULSTER
  $ 223.77   $ 273.11   $ 335.15   $ 4,661.82   Yes
  Yes

 
                                               
NEW YORK CITY
  $ 208.52   $ 201.72   $ 308.40   $ 4,834.20   Yes
  Yes

 
                                               

2